Title: Abigail Adams Smith to John Quincy Adams, 1 September 1786
From: Adams, Abigail (daughter of JA and AA)
To: Adams, John Quincy


     
      No 17.
      London September 1st 86
     
     At length after long expectation your No 16 has arrived. Capt Cushing Called yesterday upon us, and delivered the Letters for Pappa, and amongst them I found one from yourself which was the only Letter I received except 2 from Dr Welsh. I have been rather unfortunate respecting Letters, mine being so long delayd by being under Cover to Mr Storer that my friends one and all have taken up a resolution to write me no more. However, “tis an ill wind that blows nobody any good.” I have not the trouble to answer their Letters. I am determined to find some Consolation. Mr Austin Called upon us, a few days since he says that he Saw you at Commencement, and that you told him you had not time to write, by him. I will not Complain, because I know you will never omit an opportunity of writing with out some sufficient reason. Your Letters afford us all so much pleasure that it is a real disappointment when a ship arrives without any from you. Where is your Brothers Letters? is the question from Pappa, Mamma, my friend, and your Brother, I had rather read his than any of the rest follows—and to me my Dear Brother they are inestimable—every Letter strengthens that friendship which has subsisted ever since we have known each other and which I hope can never cease.
     It gives me great pleasure to find that you Continue your attention to your Studies and that your Conduct is not marked with any of those youthfull follies, which would subject you to the observation of even the rigidly Wise. It might be Politick in you not to prejudice, the Heads of the University against you, by being satricical upon their foibles, and I could even wish for your own sake, that you could by an attention gain their esteem. But I know how Dificult it is to pay a proper attention to People, whom we can neither respect nor esteem the Mind revolts at the idea. I have often been impolitick myself upon this Subject, but I could never bring my Countenance or my actions, to oppose, the Sentiments which I possessd. I have allmost envyd some persons, that innocent and necessessary art which could conceal under the veil of politeness, the oppinions they possessd. I am inclined to beleive that it is in some implanted by the hand of Nature and that it is not to be acquired. At least your disposition nor mine, are not of that accomodating kind, to spend much time in the Study.
     But I really think that from your own account you stand a great chance to read a Syllogism at your exit from Colledge, and I dont know a Person in the World who would be more mortified at it than yourself. Therefore my advice is for you to take care, and if possible to get the blind side of the—so the saying is.
     
     Sept 3d. sunday.
     Pappa and Mamma have not yet returnd from Holland but we expect them to morrow or a Tuesday. Mamma writes me word that she is not pleased with the Country, there is such a want of her Dear Variety. She however says that if politeness and attention could render any place agreeable She should certainly be more pleased with Holland than any Country She has yet visitted. And after She has Crossed the Channell again she shall be very glad that She has made the Excursion. She will have a fine feast of Letters on her return which will I hope give her pleasure.
     I have nothing important or interesting to tell you of at Present and yet I would not appear to be less attentive to my friends, and to you in particular than formerly. I believe you never travelled, much in this Country, except upon the roads from Dover and Hardwich, to London. There are certainly some of the finest scenes, and situations which appear to be formed for the Cultivation of the Muses. We lately made a little excursion of about 20 miles, to Salt Hill and Stainss, a few miles from Windsor. The Houses at which we put up, were finely situated upon the Borders of the Thames. They were beautifull by Nature, and there was very little appearance of Art. We sailed upon the river about 2 or 3 miles, and had the Prospect of some of the most rural romantick Scenes, that I ever beheld. The Gentlemen amused themselvs with fishing, and sometimes caught before ten oclock in the Morning 16 Dozen, of small Fish. Mr and Mrs Rucker Miss Ramsey Mr S. and myself were the party.
     We went out on Fryday and returnd on Monday last, much pleased with our excursion at Stains. The river runs so near the House that we fishd from the Windows, the prospects arround them are perfectly romantick. Had you been with us, you might have indulged your passion for ryming. I am sure you would have been delighted with the visit—and we wishd much for a Gallant for Miss R—.
     You have now, but a little time before you quit the University, at Least the time will soon fly. You are I Suppose fixed in your own mind what path to pursue, when you make your exit from thence. Mr Honestus will not frighten you from the Study you have allways appeard attachd to, I suppose. But have you formd any decissions with whom to Study. Is it not allmost time to propose the matter to your Father and to Communicate to your Sister the result of your determinations. I am greatly interested in every step which you may take, and I look forward, to that Period, when you shall have gone through the Couse of Study which is Customary to pursue and have in some degre established a Character as a Man of Business and knowledge. I have no fears respecting your Prudence, yet perhaps the most critical period has not yet arrived. But I hope from Natureall Disposition and long Habits you will be in no danger from the Dissipation of those who will allways indeavour to influence a young Mans Conduct and bring every one to their own Levell.
     I fear that you do not pay attention enough to your Health. Remember if you once Loose this inestimable Good you may spend your future days in an indeavour to retreive it withing without affecting it. Exercise and some relaxation is absolutely, necessary. And tho you have no taste to see Strange sights, Yet as they may unbend the mind for a proper time from Study and, promote your Health I think it would be best to enter into some of those scence, which some embrace with avidity. However I must Commend your Taste in avoiding such unmeaning Crouded scenes as the one you mention. Where Pearsons can enjoy them they had better enter into them. I never had a taste for them myself and can easily account for your want Disposition to enjoy them.
     With respect to myself it is not yet in my Power to decide my future destination whether I am to return to my own home or live in N Y—is not determined. As I have never seen that Country I dont know that I shall not like it Better than my own and my friend not haveing veiwed the Massachusetts with any prospect of Settling there can not determine, till we return to America and visit them together. I beleive it would be in my Power to determine him in favour of the Latter but I have my doubts whether it would be right. I think a Man who quits his own State for another, Should be only a Man of Leasure and pleasure, that any Business or employment shold not be thought of, for if a Gentlemans Character is ever so well esteemd by those who know him there will allways exist certain prejudices and objections in the minds of those to whom he is a Stranger, which it must take time to remove and perhaps they can never be intirely oblitered. There will exist littl jealoussies, that he may be sill more attached to the part of the Country or place which he has left than the one he now inhabits. Rather than Subject a friend to any Such inconveniences, I prefer giving up, what ever pleasure I migh derive from renewing the acquaintanc and friendships of those, with whom my earliest attachments were formd. I know that I can be happy in any part of america, and I am Sure I shall find a family of friends, in his relations. At Present I am for Living at N Y,—and then you see it would be so cleaver to return and Settle there and have you one of these Days come as a Member from the Massachusetts to Congress. We should be quite at home again. But alas this is looking too far forward, yet why shd we not indulge in, such a fancy if it can afford us Pleasure. There is a Gentleman here, Mr B, who is pleasing himself with the hope, of our going to my home.
     
     
      Sunday September 24th.
     
     Since I wrote you on the first our Parents have returnd from Holland. After a terible Passage of 4 days they Landed. Such a storm has not been known a long time 2 Vessells, that were nearer the Shore than the Packet were lost and but 2 persons saved from them. Mamma, is quite Sattisfied with this excursion and never wishes to see Holland again. She has been much sattisfied at the attention and politeness she has received from those Persons who were acquainted with Pappa. Madame and Mademoisell Dumas arrived only the evening before they left the Hague, which was a great Loss, you know. Madame D. was also in great affliction for the Loss of her Daughter in Law, who died a few weeks ago.
     Since the return of our Friends we have been with them every day and much amused with Mammas account of Holland. I suppose she will give you an accout of her excursion.
     Fletcher has arrived, but we have not yet received any Letters by him. I hope to find one.
     
     
      October 12.
     
     I hear of an opportunity for Boston on Saturday, and have taken my pen to Conclude my Letter, which has laid by so long. Altho I have not heard from you since the Month of june, I will not hesitate in writing. The day before yesterday being Tuesday the 10th, we dined at G S, in Company with, Mrs and Miss Smith from S—— C——a and Mr G S, who has but lately returnd from France. Mr Harrison who has been in some public Character from America to Spain, and who has arrived here with in a few days he brought Mamma a Letter from C Warren, written about a forghtnight before he died, in which he express his hopes of recovering his Health, and that mentiones the attention and kindness this Mr Harrison has Shewn to him, with gratitude. I have heard that he has left an excellent Character in Spain, he appears to be near forty years old, and a sedate Man. I was prejudiced in his favour from Mr W—— Letter.
     He was accompanied by a Coll. Eustace of whom I can only say, that he is a very handsome Man, a few marks of dissipation excepted. Mesrs Shippin Cutting and your friend Murry compleated the Company. I am sorry to say that Mr M—— appears to me to have irretreavibly injured his Health by, dissipation you would Scarcely know him. He is thin, and instd of that degree of vivacity which used to animate him. There is a kind of Langour taken its place. He talks of going to America soon and I beleive nothing else will save him nor even that unless temperance and regularity are persued by him. Mr Cutting and himself made themselvs very agreeable. The former you know, is called Witty, and your friend is not deficient in Smartness, so that we were quite entertained with thier repartees. Mr Cutting is too sensible of his own tallents and takes too often opportunitys to discover them to be perfectly pleasing. He talks too much and to Loud. The observation General Lee made upon him was I think perfectly just—that he was the Happiest Man in the World—for he was perfecty in Love with himself and had not a rival in the World. Mr Shippin you do not know, he is Modest Sensible and agreeable, and I think appears to more advantage from being in some degree a Contrast to his Companion. They dine at G S, every Sunday.
     We are going this Eve, to Covent Garden Thatre to see an old Man of Ninty years-old play the part of the Jew in the Merchant of Venice. Mrs Siddons plays also this Eveng Isobela but we have engaged a Box, at Covent Garden, and so are obliged to go.
     My paper scarce leaves me room to desire you to send me a lock of your Hair, by the first opportunity. Yours affectionately
     
      A Smith
     
    